Citation Nr: 1137164	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to August 1971.  He died in January 2005.  The appellant is the Veteran's widow.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified in a hearing at the RO before a Decision Review Officer (DRO) in March 2008.  A transcript of the hearing has been associated with the claims file.  

In February 2011, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

The weight of the evidence demonstrates that VA did not fail to timely diagnosis the Veteran's non-alcoholic cirrhosis; the lack of a timely diagnosis was not the result of, or indicative of, a failure to exercise the degree of care that would be expected of a reasonable health care provider; and, failure to timely diagnosis and properly treat the disorder did not proximately cause the continuance of the natural progress of the disease that ultimately led to the Veteran's death.





CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, the notice under § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the appellant was sent a letter in June 2006 that addressed the notice elements in the claim and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Although the letter did not include a statement of the conditions for which the Veteran was service-connected at the time of his death, the record shows that he was not service-connected for any disabilities.  Moreover, the appellant's service organization representative specifically stated during the March 2008 DRO hearing that the Veteran did not have any service-connected disabilities at the time of his death.  This demonstrates actual knowledge of the information required of the VCAA notice letter under Hupp.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  In any event, the appellant's claim is raised under the provisions of 38 U.S.C.A. § 1151, which does not take into consideration a veteran's service-connected disabilities.  Thus, any VCAA notice error in regard to the secondary aspect of the Veteran's claim is deemed harmless and does not preclude appellate consideration of the pending claim.  See Shinseki, 129 S. Ct. 1696 (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

It is acknowledged that the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies the claim, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as the available and pertinent post-service reports of VA treatment and examination.  Moreover, the appellant's statements in support of the claim are of record, including testimony provided at a DRO hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

Although VA medical records reflect that the Veteran was receiving private medical care during his lifetime, this case concerns whether the Veteran's death was the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA.  38 U.S.C.A. § 1151.  Thus, the private treatment is not shown to be pertinent.  Furthermore, the appellant did not identify these record as relevant, and VA does not have specific information as to dates of treatment and does not have authorization to obtain such records on her behalf.  In this regard, the duty to assist is not a one-way street.  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  

Additionally, a VA medical opinion was obtained in March 2011.  The Board finds that the VA medical opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it addresses the medical question at issue in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the February 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to send the claims file to an appropriate VA health care provider for a medical opinion, who was asked to review the claims file, and then address the following questions: (a)  Did VA fail to timely diagnose the Veteran's non-alcoholic cirrhosis? (b)  If so, was the lack of timely diagnosis the result of, or indicative of, a failure to exercise the degree of care that would be expected of a reasonable health care provider? and (c) if it was found that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, did such failure to timely diagnose and properly treat non-alcoholic cirrhosis proximately cause the continuance or natural progress of that disease, which ultimately led to the Veteran's death?

As indicated, the opinion was provided in March 2011.  The AMC/RO then readjudicated the matter in an April 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the February 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

The appellant contends that entitlement to compensation is warranted under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.

Generally, to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA (including the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title) was both the actual cause and proximate cause of the disability or death.  

To establish actual causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

Proximate causation must also be established.  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  The provisions of 38 U.S.C.A. § 1151 set forth two bases for establishing proximate cause of disability or death.  First, where the disability or death was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  38 U.S.C.A. § 1151(a)(1); but see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  Second, where the proximate cause of the disability or death was due to an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).  

With regard to the first basis for establishing proximate causation, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32  requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d). 

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, the lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the weight of the more probative evidence is against the claim, for the following reasons.  

The evidence of record demonstrates that the Veteran died on January [redacted], 2005, at a hospice house in South Bend, Indiana.  The Certificate of Death lists non-alcoholic liver failure due to non-alcoholic cirrhosis as the cause of death.  Other significant conditions contributing to death are identified as type 2 diabetes mellitus, congestive heart failure, sleep apnea, and COPD.  An autopsy was not performed.

At the time of his death, the Veteran was in receipt of a 100 percent non-service connected disability pension, but he was not service-connected for any disabilities. 

The appellant contends that the Veteran died because a VA Medical Center failed to detect his non-alcoholic cirrhosis of the liver that led to liver failure and eventually to his death.  Specifically, she asserts that when the VA doctors detected increased platelets and an enlarged spleen, they should have recognized that the Veteran was in the beginning stages of liver failure and should have taken action to treat the condition.  She feels that the VA's inaction resulted in death sooner that the Veteran would have otherwise died.  

The pertinent evidence of record includes VA medical records from the Veteran's lifetime, which show that he was diagnosed in June 1998 with mild thrombocytopenia, which was found to be improving.  The diagnosis was based on findings of decreased platelet count on complete blood count (CBC), with a major problem of gamma-GTP that had been elevated over 1300 over the prior four months.  It was noted that this had occurred after a change in a seizure medications.  A complete evaluation could not be completed because the Veteran was too large in size to fit into the diagnostic machines.  His primary care provider arranged for a CT scan at a larger VA facility.  

He underwent further evaluation at VA shortly thereafter, in September 1998, due to a history of persistent elevated GGTP on routine lab.  At that time, it was noted that he had history of thrombocytopenia and bone marrow examination at a private hospital in December 1997, which was unremarkable.  At the instant examination, he was found was "totally asymptomatic from [a] GI and hepatic perspective."  After clinical evaluation, an assessment was made that the mostly likely combination of factors included non-alcoholic, hepatitis and diabetes, plus Dilantin hepatotoxicity.  It was noted that his anti-convulsant therapy should be considered for changing as his GGTP elevation was more than 10 times normal.   

Then, at VA in January 1999, on further consultation, it was noted that his history included current hepatic injury "(?drug related)" with gradually improving gamma-GTP and alkaline phosphatase; gabapentin was recommended due to its low incidence of hepatoxicity; the list of disorders included hepatomegaly.

In November 2000, at VA, the Veteran underwent liver biopsy with pathologic diagnosis of focal and severe periportal fibrosis and bile duct proliferation; focal periportal lymphocytic infiltrate.  In December 2000, he was admitted for workup of cor-pulmonale as a likely etiology of periportal hepatic fibrosis.  His history was noted to include increased liver function tests (LFTs) on Depakote, discontinued in 1997, then started on Dilantin, now being tapered off.  It was also questioned if liver disease was secondary to right heart failure.  On further workup, it was determined that cor pulmonale was unlikely, and it was found doubtful that liver disease was secondary to right heart failure.  He was continued on medication.  

The Veteran continued to undergo treatment at VA, including hospitalization in March 2003.  A that time, the pertinent assessment was end-stage liver disease (ESLD), secondary to nonalcoholic steatohepatitis (NASH).  Liver function appeared to be stable.  

As indicated, the Veteran died in January 2005.  

In March 2011, a VA medical opinion was obtained to address the questions raised by this appeal.  The VA examiner provided a detailed opinion concluding that VA did not fail to timely diagnosis the Veteran's non-alcoholic cirrhosis.  According to the examiner, the lack of timely diagnosis was not the result of, or indicative of, a failure to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner further determined that failure to timely diagnosis and properly treat the disorder did not proximately cause the continuance of natural progress of the disease that ultimately led to the Veteran's death.  In making this determination, the VA examiner reviewed the Veteran's VA medical records.  

The March 2011 VA examiner reasoned that the Veteran was followed at the VA hematology/oncology clinic for thrombocytopenia and elevated Gamma-GTP in 1998, and a note dated in June 1998 showed hepatic steatosis with his medications and diabetes as contributing factors.  The VA examiner concluded that this was an accurate diagnosis.  The VA examiner went on to explain that the diagnostic imaging studies could not be completed due to the limits of technology at that time, which could not accommodate the Veteran's size (related to morbid obesity).  Nonetheless, the VA examiner concluded, the VA healthcare providers otherwise had an appropriate plan for the Veteran; the VA health care provider in 1998 did all that was reasonably expected from a healthcare  provider at that time to diagnosis the Veteran's liver disease, and even if a confirmatory testing had been performed, the natural progression of the disease would not have been changed.  The VA examiner also found significant a July 1998 VA nursing note, which shows that dietary instruction was performed.  The VA examiner found this of interest; he explained that the mainstay of treatment to slow the progression of the diagnosis is weight loss, so even if the VA care providers had failed to exercise the degree of care that would be expected of a reasonable health care provider, the Veteran had received the mainstay of treatment to slow the natural progress of the disease.  In further support of this opinion, the VA examiner cited to (and quoted from) several medical treatises.  

Upon careful consideration, the Board finds the March 2011 VA examiner's opinion to be the most probative evidence of record in this matter.  The VA examiner, as shown, provided a clear opinion with supporting rationale and based on a review of the pertinent factual history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The March 2011 VA examiner's opinion is uncontroverted by the remaining medical evidence of record.  The only controverting evidence consists of the appellant's own opinion.  For instance, at a RO hearing she conceded that no doctors had given an opinion, "[b]ut from [her] studying of all the medical facts," she felt that the Veteran could have lived longer if he had been diagnosed earlier.  

Although credible, the appellant's assertions are not competent evidence supporting the claim.  See Dalton, 21 Vet. App. at 36; see also Layno, 6 Vet. App. at 469.  This case involves a complex medical question concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence is not competent to address etiology in the present case.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Moreover, even if assigned some probative value, the lay evidence is, nevertheless, outweighed by the highly probative March 2011 VA examiner's opinion.  

In conclusion, the Board finds that the preponderance of the most probative evidence of record, which consists of the March 2011 VA examination, demonstrates that VA's medical care was not the actual and proximate cause of the Veteran's death.  Accordingly, weight of the evidence is against the claim, and the claim is denied.  38 U.S.C.A. §§ 1151; 38 C.F.R. § 3.361.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


